UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 21, 2007 COCA-COLA ENTERPRISES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 01-09300 (Commission File No.) 58-0503352 (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Precommencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Precommencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Exhibit Index Page 4 Item 8.01Other Events The Company issued a press release on November 21, 2007, announcing that it will host a conference call with analysts and investors on Wednesday, December 12at 9:00 a.m. to provide an update on 2007 business trends and discuss the company’s outlook for 2008. The press release is attached as Exhibit 99. Item 9.01Financial Statements and Exhibits (c)Exhibits 99 Press Release dated November 21, 2007 Page 2 ~~~~~ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. (Registrant) Date:November 26, 2007 By:/S/ WILLIAM T. PLYBON William T. Plybon Vice President, Deputy General Counsel and Secretary Page 3 EXHIBIT INDEX Exhibit No. Description 99 Press Release dated November 21, 2007 Page 4
